MAA Capital Markets Update August 2010 Mid-America Apartment Communities, Inc. 2 MAA Successful Company Platform Sixteen Year Record of Success •Sector Leading Long-Term Shareholder Return •Full Cycle Performer •S&P Small-Cap 600 •Strong Corporate Governance Disciplined Capital Deployment •Value Investor - Acquisitions Focused •Extensive Network & Deal Flow •Proven Success with Joint Ventures High Quality Multifamily Portfolio •High Growth Sunbelt Region Focus •Young Portfolio •Unique Two-Tier Market Strategy •Sophisticated Operating Platform Strong Balance Sheet •Capacity to Pursue Opportunities •Superior Ratios −Dividend Payout −Leverage −Fixed Charge 3 MAA Repositioned portfolio and strengthened platform stronger “up” cycle performance profile 2004-2010E NOI Std Dev MAA 2.1% 3.7% Sector 1.6% 4.7% 2000-2010E NOI Std Dev MAA 1.0% 3.7% Sector 0.9% 5.2% Source: Green Street Residential REIT Update and company filings. Outperforming Sector Over Full Cycle Better full cycle performance, with lower volatility, drives stronger and more consistent long-term performance for shareholders. 4 MAA Unique full cycle strategy, strong operating platform & disciplined capital deployment have produced high quality earnings and cash flow Stable and growing dividend for shareholders over last 15 years One of only three apartment REITs with no dividend cut in 15 years FFO Payout (67%) below sector average, despite never cutting dividend Dividend two-thirds of 14.2% total annual return to shareholders over last 10 years Source: SNL financial research and Key Bank Capital Markets Update 8-6-10. Full Cycle Performer - Dividend Stability 5 MAA Source: Witten Advisors. Recovery Cycle Underway MAA is particularly well positioned for strong positive absorption trends that will exceed national norms 6 MAA Apartment New Completions Average 1999-2009 Projected Average 2010-2014 % Drop in Average Annual Supply All MAA Markets 55.3% Large MAA Markets 57.1% Secondary MAA Markets 48.3% U.S 40.0% West 30.2% Northeast 26.9% Midwest 33.0% South Atlantic 41.7% Southwest 56.8% U.S. Home Ownership Rate Source: Economy.com and U.S. Census Bureau. Recovery Cycle Underway Completions next four years projected to drop > 55% from historical levels in MAA’s markets.This compares to a 40% drop nationally. The U.S. home ownership rate has dropped from a high of 69.2% to a current rate of 66.9%; expected to reach 63% to 64% range (1.1 million new renters for every 1%) 7 MAA Source: Economy.com Household formation trends in MAA markets exceed national outlook High Growth Region Higher Demand Pro-Business Environment Greater Access to Labor and Land Strong Distribution And Logistics Structure Positive Demographic Flow Lower Cost of Living Expanding Import/Export Activities Lower Taxes Higher Job Growth and Household Formation Trends 8 MAA Portfolio Stability MAA’s large markets are at a lower relative supply level than all other market segments 2005 peak of 120k permits in MAA markets, dropped to estimated 25k in 2010 (80% drop from peak to trough) % Change in Permits Issued 5+ Units Source: U.S. Census Bureau. Recovery Cycle Underway Dramatic fall-off in permits support outlook for minimal new supply pressure next three + years. 9 MAA Source: Economy.com. Job Growth Projections by Market 5 Yr Projected Growth Recovery Cycle Underway Job growth in MAA markets is projected to exceed national average and the top 25 REIT markets (80% of apartment sector properties). 10 MAA 6/30/10 YTD MAA Rents Over (Under) Market MAA Occupancy Over (Under) Market Revenue Over (Under) Market Phoenix 2.2% 4.4% 6.7% Raleigh 0.0% 3.0% 3.0% Savannah 6.7% 9.2% 16.0% Ft. Lauderdale 6.0% 4.5% 10.6% San Antonio 0.0% 4.4% 4.4% Tallahassee 5.9% 5.9% 11.8% Tampa 3.9% 6.3% 10.2% Winston Salem 8.8% 7.1% 15.9% Little Rock 3.5% 5.0% 8.4% All MAA Markets 3.9% 5.9% 9.5% Large Markets 4.3% 6.1% 10.4% Secondary Markets 3.3% 5.6% 8.9% Average spread 170 bps MAA REIS MAA outperforms region/market norms Strong Operating Platform Based on data through the first half of 2010, MAA rents were 3.9% above its market comps and occupancy was 5.9% above the REIS market average The 2010 occupancy trend is a continuation of historical out-performance 11 MAA New Lease & Renewal Rent Growth Blended Rent Growth % Sharp recovery in pricing is underway.Pricing for new residents is expected to exceed renewal pricing later this year and will drive meaningful recovery in overall pricing and revenues. Lease Over Lease Rent Growth Recovery Cycle Underway 12 MAA New Value Growth Opportunities Sixteen year track record focused exclusively on sourcing, underwriting, financing and closing on apartment properties in the Sunbelt Region Deal flow has significantly increased in past 60 days Well established record of performance for sellers; MAA active with all transaction market participants in the region MAA is in a very strong position to execute for sellers Meaningful ‘relative’ opportunity for MAA external growth over the next few years 13 MAA New Value Growth Opportunities Active current deal flow with lenders, developers and distressed financing/liquidity needs $102MM acquisitions (1,192 units) year-to-date Additional $138MM in final contract stages Of the combined deals closed and in final contract phases: •$196MM in distressed lease-up or new construction •$44MM in distressed stabilized properties, JV deals Joint-Venture program expands field of opportunity 14 MAA Fixed Charge Coverage Debt to EBITDA Balance Sheet in Strong Position Balance Sheet significantly strengthened over last ten years Total leverage (Debt + Preferred) reduced 17% over last ten years Debt to EBITDA and fixed charge coverage better than sector median 15 MAA FFO Multiple Source: SNL financial research. Attractive Pricing Opportunity MAA trades at a discount to sector average despite an established record of long-term out performance, solid prospects for strong performance from same store portfolio and growing opportunities for accelerating new growth. At sector FFO multiple average of 19.0, MAA share price would be $70.00; approximately a 25% premium to current trading range. 16 MAA Why Buy MAA High-growth region, strong operating platform well positioned for recovery Solid prospects for robust internal growth over the next few years; demonstrated competitive ‘recovery cycle’ performance Strong balance sheet and extensive deal flow; well positioned to capture meaningful new growth Dividend pay-out ratio that is better than sector average Implied cap rate pricing compared to sector that discounts long-term historical performance and near-term outlook FFO/AFFO multiple that discounts outlook for internal growth and new growth as compared to sector Meaningful upside opportunity associated with capturing ‘sector average’ pricing 17 MAA End of Presentation Certain matters in this presentation may constitute forward-looking statements within the meaning of Section 27-A of the Securities Act of 1933 and Section 21E of the Securities and Exchange Act of 1934. Such statements include, but are not limited to, statements made about anticipated economic and market conditions, expectations for future demographics, the impact of competition, general changes in the apartment industry, expectations for acquisition and joint venture performance, and the ability to obtain financing at reasonable rates. Actual results and the timing of certain events could differ materially from those projected in or contemplated by the forward-looking statements due to a number of factors, including a downturn in general economic conditions or the capital markets, competitive factors including overbuilding or other supply/demand imbalances in some or all of our markets, changes in interest rates and other items that are difficult to control such as the impact of legislation, as well as the other general risks inherent in the apartment and real estate businesses. Reference is hereby made to the filings of Mid-America Apartment Communities, Inc., with the Securities and Exchange Commission, including quarterly reports on Form 10 -Q, reports on Form 8-K, and its annual report on Form 10-K, particularly including the risk factors contained in the latter filing.
